Mb. Justice Teayieso
delivered the opinion of the court.
At the trial, in the District Court of Bayamón, of the case of People v. Casimiro Velázquez et al., for aggravated assault and battery, José Luis Cedeño, appellant herein, was called to testify as a witness for The People, and after taking the proper oath he stated as true: “that he never saw Casimiro Velázquez assaulting Hipólito Pizarro; that there was a disturbance (revolú) inside the jail, but that he did not see.anything because he hid himself.” It appears from the record of the case that the alleged assault took place inside the Bayamón jail where there were confined, among others, the assaulted person, his alleged aggressors, and the witness Cedeño.
In the order issued on November 25, 1940, by the District Court of Bayamón directing the witness Cedeño to appear and show cause why he should not be punished for contempt, it is stated, in short, that the testimony of Cedeño is an essential and substantial fact in the case against Velázquez; that the witness Cedeño knew at the time of testifying that his testimony was false and on the other hand knew of his own knowledge that Hipólito Pizarro was assaulted by Casi-miro Velázquez and other individuals, as stated by Cedeño himself to policemen Francisco R. Ríos and Francisco P. *567Matos on the same night of the occurrence when said policemen investigated the facts.
On November 27, 1940, the District Court of Bayamón found Cedeño guilty of perjury and sentenced him to ten days in jail and to pay the costs.
The appellant maintains that the judgment is against the evidence and contrary to law, and that the trial court erred in weighing the evidence. Let us consider the latter.
Policeman Francisco It. Bios testified that it was he who filed the complaint against Casimiro Velázquez and others; that on the same day of the riot inside the' jail, he and other policemen went to the jail and talked there with some of the defendants; that defendant José Luis Cedeño told him “that one Bafael, Casimiro Velázquez and one Pepe Tun, had clubbed, among others, a man called Hipólito” and “that some men were wounded, including Hipólito Pizarro; that he spoke to Cedeño in the yard of the jail; that the policemen investigated the case and took the witnesses to the office of the district attorney; that Cedeño told him that he had seen Ca-chire, Pepe Tun, and one Bafael, who had assaulted and clubbed the prisoners, including Hipólito Pizarro.”
The stenographer of the district court read the stenographic notes taken by him of the testimony given by José Luis Cedeño at the trial of the case against Casimiro Veláz-quez. Cedeño testified: That on July 23 he was in the municipal jail and saw there Casimiro Velázquez and Hipólito Pizarro; that he did not see Casimiro doing anything to Hi-pólito ; that when the affray took place they were locked up; that he did not see defendant Velázquez beating Pizarro; that he never saw Velázquez beating anybody; that when the fight occurred he hid himself. To questions put to him by the court he answered that he was in the jail with the prisoners; that he did not see there defendant Velázquez; that he saw Velázquez in the yard; that the prison guards took them inside the jail (galera), and Pizarro as well; that *568after they were inside the jail a fight occurred* but he did not see who started it; that the door was opened but he did not lcnow who opened it; that they said that he was clnbbed; that he did not see anything; that he hid himself and on com-, ing out he saw policeman Ríos and also Hipólito Pizarro and the other prisoners; that Pepe Cruz had received some blows and he saw his bruises afterwards when the policeman came; that he did not see Hipólito Pizarro being clubbed and that apparently he was uninjured and was not complaining at all; that he gave a similar testimony in the municipal court.
The defense introduced in evidence the statements made by Cedeño before the district attorney on July-23, 1940. Ce-deño stated that, while in jail, corporals Rafael del Valle, Casimiro Velázquez, and José Vázquez ordered the prisoners to go inside the jail; “they ordered us to enter the jail forming a line and when he did so this boy was clubbed; a melee, with blows resulted.”
The trial court, after weighing the evidence introduced by both parties, concluded as follows:
“ . The defendant, without any explanation or recital of his objections to said order, submitted as his only evidence the sworn statement made by him before the district attorney the inquiry into the events that took place in the municipal jail on July 23, 1940, which statement lacks any exonerating facts and is rather adverse to his defense.
.. “The moral conviction formed in the mind of the judge that the witness José Luis Cedeño had openly and knowingly lied throughout his testimony, resulted from the disturbed and vague manner of testifying on the part of the witness, and especially from the testimony, which the court believed, given by the victim of the assault Hipólito Pizarro and by policeman Francisco R. Rios who were witnesses for the prosecution in the said case against Casimiro Velazquez.”
In our opinion the foregoing conclusions are amply supported by the evidence and the judgment appealed from must be affirmed.